 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA              )   Case No. 19-CR-00909-AJB
11                                          )
                           Plaintiff,       )   JUDGMENT AND ORDER OF
12                                          )   DISMISSAL OF INFORMATION
            v.                              )
13                                          )
      DULCE CHAVARRIA MARTINEZ              )
14                Defendant.                )
                                            )
15                                          )
16
           Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
17
           IT IS HEREBY ORDERED that the Information in the above-entitled case be
18
     dismissed without prejudice.
19
           IT IS SO ORDERED.
20
21
     Dated: July 3, 2019
22
23
24
25
26
27
28
